department of the treasury internal_revenue_service washington d c ul stiff fh tax exempt and cover non uics legend taxpayer a taxpayer b taxpayer c date date date date tra x company m state n county o sum dear ms this is in response to the request for letter rulings under sec_401 and sec_408 of the internal_revenue_code submitted on your behalf by your authorized representative the request for letter rulings is based on the following facts and representations taxpayer a whose date of birth was date died testate on date at age having reached his required_beginning_date as that term is defined in sec_401 of the internal_revenue_code taxpayer a was survived by three children page including taxpayer b and taxpayer c taxpayer b taxpayer a’s daughter was alive as of the date of this ruling_request as of his date of death taxpayer a was the owner of an individual_retirement_arrangement ira x maintained with company m ira x has a value of approximately sum taxpayer a’s last will and testament dated date was duly admitted to probate in county o state n item four of taxpayer a’s last will and testament provides for the outright distribution of taxpayer a’s estate to his three children in equal shares on date taxpayer c taxpayer a’s son was appointed sole executor of taxpayer a’s estate taxpayer a did not designate a beneficiary of his ira x thus taxpayer a’s estate is the beneficiary thereof taxpayer b proposes to transfer by means of a trustee to trustee transfer her one third interest in taxpayer a’s ira x into a separate ira titled taxpayer a deceased ira f b o taxpayer b beneficiary thereof’ taxpayer b then proposes to receive code sec_401 minimum required distributions from her beneficiary ira beginning in calendar_year over taxpayer a’s remaining life expectancy based on the above facts and representations you through your authorized representative request the following letter rulings that taxpayer b’s one-third interest of taxpayer a’s ira x can be segregated and held in a separate ira for purposes of determining taxpayer b’s code sec_401 minimum required distributions that the ira created by means of a trustee to trustee transfer which will be titled taxpayer a deceased f b o taxpayer b beneficiary thereof’ constitutes an inherited ira under code sec_408 that taxpayer b may receive code sec_401 required distributions from the ira set up in the name of taxpayer a for her benefit over taxpayer a’s remaining life expectancy using the age of taxpayer a as of taxpayer a’s birthday in the calendar_year of taxpayer a’s death reduced by one for each calendar_year pursuant to sec_1_401_a_9_-5 of the final income_tax regulations question and answer a and that the transfer of taxpayer b’s one third interest in taxpayer a’s ira x to the above described beneficiary ira will not constitute a taxable_distribution page within the meaning of code sec_408 to taxpayer b and does not constitute a rollover as that term is used in code sec_408 with respect to your ruling requests code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_401g provides in general that if a plan participant ira holder dies after the distribution of his interest has begun in accordance with subparagraph a gi after his required_beginning_date the remaining portion of his interest must be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of death sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s or ira holder’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of page death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met sec_1_401_a_9_-5 of the final regulations q a-5 a provides in summary that if an employee dies on or after his required_beginning_date without having designated a beneficiary then post-death distributions must be made over the remaining life expectancy of the employee determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to an employee who does not have a designated_beneficiary the applicable distribution period measured by the employee’s remaining life expectancy is the life expectancy of the employee using the age of the employee as of the employee’s - birthday in the calendar_year of the employee’s death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year of the employee’s death sec_1_401_a_9_-9 of the final regulations q a-1 provides the relevant single life expectancy table sec_1_401_a_9_-8 of the final regulations q a-2 a provides the separate_account rules with respect to defined contribution plans a separate_account is an account under which the beneficiary or beneficiaries differ from the beneficiary or beneficiaries of the other accounts in general if separate_accounts are set up for years subsequent to the calendar_year containing the date on which the separate_accounts were established or the date of death if later a separate_account under a plan is not aggregated with the other separate_accounts under the plan in order to determine whether the distributions from such separate_account satisfy the requirements of code sec_401 instead the rules in code sec_401 apply separately to each separate_account under the plan sec_1_401_a_9_-8 of the final regulations q a-3 provides that a separate_account is a separate portion of an employee’s benefit which reflects the separate interest of an employee’s beneficiary under the plan as of the employee’s death for which separate_accounting is maintained the separate_accounting must allocate all post-death investment gains and losses contributions and forfeitures for the period prior to the page establishment of the separate_accounts on a pro-rata basis in a consistent and reasonable manner among the separate_accounts sec_1_401_a_9_-4 of the final regulations q a-5 c provides in relevant part that the separate_account rules are not available to beneficiaries of a_trust with respect to the trust’s interest in an employee’s benefit in like manner the separate_account rules are not available to beneficiaries of an estate with respect to the estate’s interest in an employee’s plan or ira interest code sec_408 provides generally that in accordance with the rules of sec_72 amounts paid or distributed from an ira are included in the gross_income by the payee or distributee code sec_408 provides generally that amounts from an inherited ira cannot be rolled over into another ira in general an inherited ira is an ira maintained by an individual who acquired said ira by reason of the death of another if the acquiring individual is not the surviving_spouse of said other individual in this case as noted above taxpayer b is taxpayer a’s daughter - revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution finally revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary the issues raised in this ruling_request are whether a beneficiary-daughter of an ira holder may after the death of the ira holder transfer her one-third interest in the deceased’s ira to an ira set up to solely benefit her and whether she may receive distributions from her beneficiary ira over the deceased’s remaining life expectancy without regard to the distribution decisions made by the other ira beneficiaries although neither the code nor the final regulations promulgated under code sec_401 preclude the posthumous division of ira x into more than one ira the final regulations do preclude separate_account treatment for code sec_401 purposes where amounts pass through an estate page in this case absent taxpayer b’s decision to transfer by means of a trustee-to- trustee transfer her one-third interest in taxpayer a’s ira x to her beneficiary ira as described above distributions of the entire ira x interest including taxpayer b’s one- third would have to be made over taxpayer a’s remaining life expectancy in accordance with sec_1_401_a_9_-5 of the final regulations q a-5 c after the trustee to trustee transfer taxpayer b will receive required distributions over taxpayer a’s remaining life expectancy thus the trustee to trustee transfer will have no effect on the timing or amount of minimum required distributions additionally a trustee to trustee transfer as described in revrul_78_406 does not constitute a distribution or payment as those terms are defined for purposes of code sec_408 finally since taxpayer b is taxpayer a’s daughter her interest in taxpayer a’s ira x constitutes an inherited ira as that term is defined in code sec_408 thus based on the specific facts and representations surrounding this ruling_request we conclude as follows that taxpayer b’s one-third interest of taxpayer a’s ira x can be segregated and held in a separate ira for purposes of receiving distributions furthermore with respect to determining over what period of time taxpayer b must receive code sec_401 minimum required distributions see our response to your third letter_ruling request below that the ira created by means of a trustee to trustee transfer which will be titled taxpayer a deceased f b o taxpayer b beneficiary thereof’ constitutes an inherited ira under code sec_408 that taxpayer b may receive code sec_401 required distributions from the ira set up in the name of taxpayer a for her benefit over taxpayer a’s remaining life expectancy using the age of taxpayer a as of taxpayer a’s birthday in the calendar_year of taxpayer a’s death reduced by one for each subsequent calendar_year pursuant to sec_1_401_a_9_-5 of the final income_tax regulations question and answer a and that the transfer of taxpayer b’s one third interest in taxpayer a’s ira x will not constitute a taxable_distribution within the meaning of code sec_408 to taxpayer b and does not constitute a rollover as that term is used in code sec_408 this ruling letter is based on the assumption that ira x and the beneficiary ira created after the trustee to trustee transfer either have met are meeting or will meet the requirements of code sec_408 at all times relevant thereto page pursuant to a power_of_attorney on file with this office the original of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours peauep lt porm frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
